DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of the above listed claims recites, in part, “transmitting from the UE to a base station a third message (MSG3) comprising a Radio Resource Control (RRC) connection resume request configured to resume a connection between the base station and the UE”. This feature is not discussed in the specification as filed nor is it disclosed in the PG PUB (US 2020/0205215 A1). The disclosures teach a MSG3 with a connection recovery request (see e.g. Abstract). The office notes that there is not an established well-known meaning for RRC Connection Recovery and has found that the term RRCConnectionRecovery could corresponds to an RRC_CONNECTION_REQUEST for connection setup or RRCConnectionReestalishment, or correspond with resuming an RRC_CONNECTION. In contrast the RRC_CONNECTION_RESUME is specifically associated with the resumption of the RRC_CONNECTION wherein the UE context is stored at the network. Thus it is improper for the applicant to claim a feature which isn’t explicitly disclosed in the claims, and further is narrower in scope that which was originally filed. Because the specification as filed discloses the transmission of RRC_CONNECTION_RECOVERY in the MSG3 and not RRC_RESUME which is specifically used to resume an inactive UE, the office finds that the new claims rejected under 35 U.S.C. § 112(a).
The office notes that each of the above claims has also been amended to recite, in part, “sending, by the UE, a fifth message (MSG5) comprising second indication information only when the MSG4 is received by the UE”. However, this feature as discussed is not taught in the specification as filed. For example, the disclosure teaches that the UE transmits a MSG3 with ConnectionRecoveryRequest for resuming a previous connection and the UE receives downlink data in a MSG4 (fig.5 element S504 – S505) and par.[0082-0083]. The message 4 contains downlink small data corresponding to the paging message which was transmitted in S501 (fig.5 element S501) and par.[0078 – 0079]. The MSG4 comprises an indication of whether or not there needs to be more data that should be transmitted on the downlink. Because the EDT/SDT can only transmit a threshold amount of data, the UE may have to perform RRC_RESUME in order to restore a previous UE_CONTEXT which was used to restore previous data radio bearers such that the UE may receive the remaining downlink data. There is no teaching or suggestion whether explicit or implicit in the claims or specification as filed that teaches a conditional transmission of the MSG4 because the MSG4 has been established to transmit at least the initial small data transmission. Thus, the recitation of “sending, by the UE, a fifth message (MSG5) comprising second indication information only when the MSG4 is received by the UE”, because the MSG4 is always received by the UE. The only distinction is that the MSG4 may comprise an indication that more downlink data is to be sent and thus the UE should resume a previous connection as discussed in par.[0089 – 0092] of the specification.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, and furthermore the claims have been cancelled and new claims 24-27 are pending.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MediaTek, “NB-IOT UE Autonomous Release” August, 21st – 25th 2017, R2-1708249.
ZTE, “Consideration on Early Data Transmission in FeNB-IoT”, August 21st – 25th, 2017, R2-1707805
Ericsson, “Early Data Transmission for efeMTC UEs”, August 2017, R2-1708628
Johansson et al. (US 2018/0042057 A1) “Efficient Delivery Method and Apparatuses for Infrequent Small Data”
Lee et al. (US 2019/0037447 A1) “Method and Apparatus for Performing EDT”
Choi et al. (US 2015/0230234 A1) “Method and Apparatus for Controlling Small Data Transmission on the Uplink”
Bangolae et al. (US 2017/0251516 A1) “Connection Control for Machine Type Communication (MTC) Devices”
Wirtanen et al. (US 2014/0051454 A1) “Reducing Data Transfer Latency Cause by State Transitions in Mobile Networks”
Chen et al. (US 2019/0297654 A1) “Method and Device for Downlink Data Transmission”
LG “Early Data Transmission for User Plane CIoT Optimisation”, August 2017, R2-1709307 see e.g. introduction and discussion which discloses UL/DL transmission during random access before RRCConnectionSetup is complete, and the power savings that can be achieved by allowing the UE to perform EDT/SDT in an inactive state without transitioning to the RRCConnected. In view of Huawei R2-1708300 in section 2.1 background which teaches that the message flow is similar for RRCConnectionResume for user plane solution.
Futaki et al. (US 2021/0212131 A1) “Radio Terminal, Radio Station, Core Network Node, and Method Therein”
Martin et al. (US 2019/0357267 A1) “Wireless Telecommunications Apparatuses and Methods” fig.4, teaches the transmission of the RRC_RESUME along with UL data, and the base station transmitting MSG-4.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411